EX-99.d.1.i AMENDMENT NO. 1 TO EXHIBIT A OF THE INVESTMENT MANAGEMENT AGREEMENT THIS EXHIBIT to the Investment Management Agreement dated January 4, 2010 (the “Agreement”) between DELAWARE POOLED TRUST and DELAWARE MANAGEMENT COMPANY, a series of Delaware Management Business Trust (the “Investment Manager”), amended as of the 26th day of February, 2010 lists the Funds for which the Investment Manager provides investment management services pursuant to this Agreement, along with the management fee rate schedule for each Fund and the date on which the Agreement became effective for each Fund. Management Fee Schedule (as a percentage of average daily net assets) Fund Name Effective Date Annual Rate The Core Focus Fixed Income Portfolio January 4, 2010 0.40% The Core Plus Fixed Income Portfolio January 4, 2010 0.43% The Emerging Markets Portfolio January 4, 2010 1.00% The Focus Smid-Cap Growth Equity January 4, 2010 0.75% Portfolio The Global Fixed Income Portfolio January 4, 2010 0.50% The Global Real Estate Securities January 4, 2010 0.99% on the first $100 million Portfolio 0.90% on the next $150 million 0.80% on assets in excess of $250 million The High-Yield Bond Portfolio January 4, 2010 0.45% The International Equity Portfolio January 4, 2010 0.75% The International Fixed Income January 4, 2010 0.50% Portfolio The Labor Select International Equity January 4, 2010 0.75% Portfolio The Large-Cap Growth Equity January 4, 2010 0.55% Portfolio The Large-CapValue Equity Portfolio February26, 2010 0.55% The Real Estate Investment Trust January 4, 2010 0.75% Portfolio II The Select 20 Portfolio January 4, 2010 0.75% The Small-Cap Growth Equity January 4, 2010 0.75% Portfolio DELAWARE MANAGEMENT COMPANY, DELAWARE POOLED TRUST A series of Delaware Management Business Trust By: By: Name: David P. O’Connor Name: Patrick P. Coyne Title: Senior Vice President Title: President 2
